



COURT OF APPEAL FOR ONTARIO

CITATION: Ogg v. Ogg, 2016 ONCA 474

DATE: 20160614

DOCKET: C61609

MacPherson, Juriansz and Pardu JJ.A.

BETWEEN

John David Ogg

Applicant (Respondent in Appeal)

and

Cheryl Ann Ogg

Respondent (Appellant in Appeal)

Cheryl Ann Ogg, acting in person

John David Ogg, acting in person

Heard: June 10, 2016

On appeal from the judgment of Justice Michael G. Emery
    of the Superior Court of Justice, dated December 21, 2015.

ENDORSEMENT

[1]

Cheryl Ogg appeals from rulings made by a trial
    judge, after final judgment was rendered, in order to give effect to his
    decision for realization of John Oggs interest in the jointly held matrimonial
    home.

[2]

In the event Ms. Ogg elected to purchase Mr.
    Oggs interest in the matrimonial home, the final judgment provided a mechanism
    to determine the value of that home:

If John and Cheryl cannot agree upon the fair
    market value of the matrimonial home by November 30, 2015, each of them may consult
    with a real estate broker of their choice to determine the highest fair market
    value for which the matrimonial home could have been sold between June 1, 2015
    and November 30, 2015 and the fair market value for the starting place of the
    calculation shall be the average of those estimates of fair market value.

[3]

Both parties appeared in person before the trial
    judge. They could not agree to anything. They did not file affidavit evidence
    or testify. Both made submissions as to the value that should be ascribed to
    the matrimonial home, and handed up information provided to them by realtors.
    Ms. Ogg took the position that the house should be valued at $625,000. She said
    she researched the market with the aid of a realtor, Brad Sauve, and that the
    average fair market value for all homes sold in the area was $640,767. She and
    her realtor, she said, concluded that the highest fair market value the home
    could have been sold for was $625,000. Mr. Ogg pointed out that just six days
    earlier, Mr. Sauve had indicated in writing that the fair market value was
    $640,000 to $650,000. Mr. Ogg took the position that Ms. Ogg had prevailed upon
    Mr. Sauve to reduce his estimate. Mr. Ogg produced an email from a realtor
    indicating that having viewed the home on November 30, 2015, and reviewing
    comparable sales, it was his opinion that the home could be listed for $679,000
    and that he was confident it could be sold for that price. The trial judge
    averaged the $625,000 and $679,000 figures, and on December 21, 2015 ordered
    that the home was to be valued at $652,000.

[4]

Ms. Ogg says that the trial judge erred by using
    Mr. Oggs figure of $679,000, as that reflected a listing price and not fair
    market value. However, the information provided by Mr. Oggs realtor indicated
    that he was confident that the home could be sold for a listing price of
    $679,000.00. This amounts to an estimate of fair market value. The trial
    judges decision was not unreasonable, based on the information that was
    available to him. While Mr. Ogg submits that the amount should have been
    higher, he has not filed a cross appeal.

[5]

The trial judge bent over backwards to help the
    parties by making a decision based on their oral and documentary submissions.
    Determination of value is not an exact science, and the figure he chose falls
    within the range of reasonable outcomes.

[6]

Ms. Ogg also takes issue with a post judgment
    adjustment made to credit Mr. Ogg in the sum of $4550 for interest paid by him
    after separation on $130,000 removed from a joint line of credit by Ms. Ogg. Ms.
    Ogg submits that the trial judge should not have given credit to Mr. Ogg for
    interest paid on the line of credit because Mr. Ogg deducted the monthly interest
    paid from the spousal support paid, and that to now give Mr. Ogg credit for
    these payments results in her paying twice for the line of credit interest. We do
    not accept this submission. The trial judge found that Mr. Ogg should not have
    deducted the line of credit interest from the support payments, and gave Ms.
    Ogg retroactive support to replace those amounts. Credit to Mr. Ogg for these
    post separation payments was appropriate.

[7]

Accordingly, the appeal is dismissed with costs
    to the respondent Mr. Ogg in the sum of $1000, inclusive of HST and
    disbursements.

J.C. MacPherson J.A.

R.G. Juriansz J.A.

G. Pardu J.A.


